Eager, J.
(dissenting). I would vacate and remand the matter again to the Comptroller for the purpose of complying with the order of this court to recompute the tax payable by the petitioner at the general business tax rate on ££ an allocation basis ” in accordance with his regulations in effect during the particular taxable years. (See 19 A D 2d 313.) In my opinion, the Comptroller lacked the power to prescribe retroactively an entirely new method for computing the taxes for the years *41948, 1949 and 1950. While an administrative officer, possessing legislative powers, generally has the power to modify his legislative regulations, it is submitted that he may not retroactively apply substantial changes in legislative regulations to materially alter in a prejudicial manner the liabilities of a person as established under the original regulations. (See Helvering v. Griffiths, 318 U. S. 371; Helvering v. Reynolds Co., 306 U. S. 110; Arizona Grocery v. Atchison Ry., 284 U. S. 370.) Furthermore, if the Comptroller may be deemed to be possessed of the power to effect a retroactive application of a new formula to fix the tax payable, his action here was discriminatory and arbitrary. It was not ‘ ‘ fair and reasonable ’ ’ for him to disregard his prior regulations, to deviate from the course devised and chartered by the prior judicial and administrative adjudications and to apply retroactively, after these many years, a new method which was not used in fixing the tax payable by other taxpayers for the particular years.